Citation Nr: 0630879	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  05-10 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel

INTRODUCTION

The veteran served on active duty from March 1970 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefit sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The veteran filed a claim for a psychiatric disability to 
include PTSD.  The August 2004 rating decision denied service 
connection on the basis that the veteran had not been 
diagnosed as having a psychiatric disability.  In July 2006, 
the veteran submitted, directly to the Board, VA records 
showing for the first time that he had been diagnosed as 
having PTSD.  The examiner noted psychiatric symptoms and 
indicated that during service, "the veteran worked at 
guarding perimeters with a dog at night in Vietnam."

The veteran has not undergone a VA examination to determine 
whether he has a psychiatric disability to include PTSD.  The 
veteran claims he has PTSD related to combat stressors he 
experienced in Vietnam while in service from October 1970 to 
October 1971.  Verification of the claimed stressors through 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) has not been accomplished.

A remand is necessary to ensure that the evidentiary record 
is complete. Accordingly, the case is REMANDED for the 
following development:

1.  The veteran and his representative 
should be contacted and again requested 
to furnish the specific details (dates, 
locations, names, etc.) of the claimed 
inservice stressors within a three month 
period, to include relevant unit 
designations at the company and battalion 
levels.

2.  The RO should attempt to obtain 
copies of all pertinent records which 
have not already been obtained.  This 
should specifically include obtaining the 
veteran's complete service personnel 
records.

3.  Taking into account all information 
obtained in accordance with paragraphs 1 
and 2, the RO must review the claims file 
and prepare a summary of all of the 
veteran's claimed stressors.  This 
summary, together with a copy of the DD 
214 and this remand, and all associated 
documents should be sent to the U.S. Army 
and Joint Services Records Research 
Center (JSRRC).  That agency should be 
asked to provide any information that 
might corroborate the veteran's alleged 
stressors, to include morning reports/or 
unit histories.  The RO should undertake 
any other steps it deems appropriate in 
attempting to verify the stressors.

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disability found to be present, to 
include PTSD.  All indicated tests and 
studies should be performed, and all 
clinical findings should be reported in 
detail.  It is imperative that the claims 
file be provided to the examiner for 
review in conjunction with the 
examination, together with a copy of this 
remand.  If PTSD is diagnosed, the 
examiner should specify the stressor(s) 
used as the basis for the diagnosis.  The 
examiner should also state whether it is 
at least as likely as not that any 
psychiatric disability found to be 
present is related to or had its onset 
during service.  A complete rationale for 
any opinion expressed must be provided in 
a legible report.

5.  After undertaking any other 
development deemed appropriate, the RO 
must readjudicate the issue on appeal, 
taking into account the entire record.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


